Citation Nr: 0832373	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-09 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
September 1948 to May 1952, to include combat duty in Korea.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  


FINDING OF FACT

The veteran's service-connected PTSD is symptomatic, to 
include heightened awareness and arousal and recurrent 
intrusive thoughts and nightmares of combat experiences; 
however, it is not manifested by occupational and social 
impairment, with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & supp. 2007); 38 C.F.R. §§  
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 
9411 (2007).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  While not required, it 
is noted that in this instance that VA requested the claimant 
to provide any evidence in his possession that pertains to 
the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007), petition for cert. filed (U.S. March 21, 2008) 
(No. 07-1209); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

In addition, the Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

The letters from the RO satisfy most of these mandates.  The 
veteran did receive information as to what was required in 
order to receive a higher evaluation for his PTSD and he was 
informed about the information and evidence that VA will seek 
to provide and the information and evidence he is expected to 
provide.  A statement of the case (SOC) re-adjudicated the 
claim, curing any defect as to information which was not 
provided prior to initial unfavorable actions.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Furthermore, 
post-decisional documentation set forth the criteria used in 
establishing a higher disability evaluation for PTSD (see 
rating decision incorporated and associated with the 
issuance/re-adjudication in the January 2007 SOC), fully 
curing any presumed prejudice.  See Prickett, supra.

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.

However at the nature of the present appeal is somewhat 
different from the situation addressed in Vasquez-Flores.  
The present appeal involves the issue of a higher initial 
rating, not a claim for an increased rating.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. 5103(a), notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Also see 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  In 
Dunlap, the Court held that when VA has granted a service 
connection claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does no attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  In line with the reasoning set forth in these 
judicial decisions, the notice requirements addressed by the 
Court in Vasquez-Flores, supra, do not apply to an initial 
rating claim such as the one now on appeal to the Board.

Information was provided to how disability rating or 
effective date is established should the claim be granted 
(Dingess requirements).  Any prejudice raised by the timing 
of such notice is rebutted, as the decision herein represents 
a denial of the benefit sought on appeal, mooting the need 
for further notice.  Dingess, supra.  

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service medical records (SMRs) and 
post-service pertinent medical records, including VA 
examination and clinical reports.  There is no indication of 
any additional relevant evidence that has not been obtained.  
The Board notes that the veteran was provided two thorough VA 
psychiatric examinations that are adequate for rating 
purposes.  See 38 C.F.R. §§ 3.326, 3.327.  There is no 
further duty to provide an examination or psychiatric 
opinion.

Applicable Legal Criteria - Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from 
the filing of the claim forward, if the evidence suggests 
that such a rating would be appropriate.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the Government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  While a layperson 
is permitted to provide observations, lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Increased Rating-PTSD

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
disabling when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is assigned when PTSD causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A maximum 100 percent rating is assigned for PTSD that causes 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 61 to 70 indicates some 
mild symptoms, (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships. A GAF from 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with co-workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  DSM-IV, at 32; Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).



Analysis

The veteran served as an infantryman during the Korean War, 
and is a recipient of both the Combat Infantryman's Badge and 
the Purple Heart Medal.  In a May 2005 rating decision, he 
was granted service connection for PTSD based on his combat 
experiences.  He took exception to the 50 percent rating 
assigned and contends, in essence, that his symptoms warrant 
a higher degree of compensation.  

The veteran has actively participated in counseling for his 
PTSD since approximately 2004, when he was first diagnosed.  
His complaints are essentially centered around disturbing and 
intrusive dreams, which cause him to thrash about at night, 
and which produce profuse sweating and fearful thoughts.  As 
mentioned, the veteran served in combat during the Korean 
War, and his dreams center around the horrific images he 
witnessed during that period.  He has reported some survivor 
guilt, as the explosion that resulted ion his injuries and 
the receipt of a Purple Heart killed a fellow American 
soldier who was standing next to him.  

In connection with his initial claim for service connection, 
the veteran was afforded a VA psychiatric examination in 
February 2005.  PTSD was diagnosed with noted symptoms of 
social withdrawal and a lack of trust for those who are kind 
to him.  The veteran reported avoiding celebrations on the 
Memorial Day or Independence Day holidays, and he will sit 
"with his back at the wall" at restaurants so that he can 
see his surroundings.  The veteran was noted to be married, 
having been with his spouse for well over 40 years, and while 
she sometimes had to sleep in a separate bed due to his 
restlessness, no significant relationship issues were noted.  
He shares household chores, and he and his wife belong to a 
social club where gourmet meals are prepared with friends.  
It was noted that the veteran had been recently diagnosed 
with prostate cancer, and that the radiation treatment for 
the disorder caused fatigue.  He had a somewhat affected 
mood, although he was pleasant and alert.  It was further 
noted that the veteran was found to be somewhat confused and 
disorganized, and mild dementia was diagnosed in addition to 
PTSD.  A GAF score of 62 was entered as his function both 
during the examination and during the last year.  

A second VA psychiatric examination was afforded in November 
2006, and there were very few significant changes noted from 
the February 2005 evaluation.  Again, the veteran reported 
his chief complaint as being recurrent intrusive thoughts 
occurring to him as dreams.  There was no impairment of 
memory, and he was alert and oriented to time, place, and 
date.  No psychotic manifestations were noted, and the 
veteran was not hallucinating.  No suicidal or homicidal 
ideation had been expressed.  The veteran reported still 
being married to his long-time spouse, and he stated that he 
was frustrated that his cancer treatment kept him away from 
being outside and doing things that he enjoyed such as 
golfing and gardening.  He still was able to get outside and 
walk; however, his medical condition has made it so that he 
must spend more time indoors.  The veteran exhibited some 
avoidant behaviors, and he reported exaggerated startle 
response to firecrackers and other loud noises.  He was found 
to be hypervigilant, with heightened physiological arousal.  
While the veteran did not mind being out at restaurants, he 
reported a dislike of crowds.  A GAF score of 60 was entered 
and the examiner concluded that the veteran's PTSD was of 
mild to moderate severity.  

A review of clinical records indicates symptoms consistent 
with those reported during the two comprehensive psychiatric 
examinations.  There is one clinical entry dated in January 
2005 that contains a GAF score of 40, with hyperarousal and 
nightmares being the chief reported symptoms.  There are 
also, however, further clinical reports which show that the 
veteran was responsive to medication, with symptoms improving 
during this type of therapy.  Moreover, unlike the two GAF 
scale scores of 62 and 60 noted above, the score of 40 was 
not based upon a thorough psychiatric examination; rather, it 
was reported upon a routine follow-up out-patient clinic 
visit.  

The Board must conclude that the symptoms presented by both 
the clinical and the examination findings do not rise to a 
level of occupational and social impairment, with 
deficiencies in most areas within the meaning of the 
applicable rating criteria.  The veteran, while no doubt 
clearly disturbed by his wartime experiences, has friends, 
and wishes to go outside and engage in recreational 
activities, but cannot due to an unrelated physical 
condition.  He meets with associates for a meal club monthly, 
and has been married since 1958 to the same spouse.  He has 
several children and grandchildren, with whom he is in 
contact, and there is no indication of strained 
relationships.  While he is hyper-aroused and sensitive to 
noise and crowds, he has not had any documented panic 
attacks, is not suicidal or homicidal, has no psychotic 
manifestations, and is able to maintain good hygiene and 
disposition.   

In summation, the Board finds that the veteran's service-
connected PTSD is symptomatic, to include heightened 
awareness and arousal and recurrent intrusive thoughts and 
nightmares of combat experiences.  However, he has remained 
married for approximately 50 years, engages in communal 
activities with friends, and is voluntarily retired from 
working.  His hygiene and memory are not impaired, and there 
has been no documented psychosis, panic attacks, or suicidal 
or homicidal ideation.  GAF scale sores based upon thorough 
psychiatric examinations during the period of time in 
question have been reported as 62 and 60, which are not 
consistent with more than mild to moderate impairment.  In 
view of the foregoing, the Board finds that the veteran's 
PTSD is not manifested by occupational and social impairment, 
with deficiencies in most areas.  Accordingly, the criteria 
for an initial or staged rating in excess of 50 percent have 
not been met.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for an initial or "staged" rating in excess 
of 50 percent for PTSD is not warranted.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

The Board also finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards." 38 C.F.R. § 3.321(b)(1).  The record 
indicates that the veteran is retired and his PTSD has not 
necessitated frequent hospitalization.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).
ORDER

Entitlement to an initial or staged rating in excess of 50 
percent for PTSD is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


